Citation Nr: 1308682	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-45 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to July 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2008 and March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The September 2008 RO decision, in pertinent part, denied service connection for a psychiatric disorder (listed as depression).  

The March 2010 RO decision denied service connection for PTSD.  

In January 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.  

In August 2011, the Board remanded this appeal for further development.  The issue has been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in August 2011, partly to schedule the Veteran for a VA psychiatric examination.  The examiner was to identify all currently diagnosed psychiatric disorders and to provide an opinion as to whether any such disorders were at least as likely as not caused or aggravated by the Veteran's period of service.  

Pursuant to the August 2011 remand, the Veteran was afforded a VA psychiatric examination in November 2011.  The Veteran reported that prior to his period of service, he had a troublesome lifestyle with alcohol, drugs, and violence.  It was noted that the Veteran was not charged with any crimes and that he did not serve in prison.  The Veteran indicated that during his period of service, he did not get along with fellow soldiers or with officers.  He stated that he engaged in fights, that he did not obey orders, and that he had disagreements with officers.  The Veteran maintained that he was drafted into the military and that he was not there by choice.  He indicated that he had to see a psychiatrist during service and that he sought outpatient psychiatric services for depression.  He reported that he participated in an alcohol/substance abuse rehabilitation program on one occasion.  He stated that he was not assigned to training courses because he was a poor influence on other soldiers.  The Veteran reported that following his period of service, he resumed his prior lifestyle with drugs, alcohol, and violence.  He stated that he worked in various skilled jobs such as a taxi driver.  The Veteran stated that he pursued mental health services through VA facilities.  

The diagnoses were major depression, recurrent, mild; alcohol dependence; and opiod abuse.  The examiner reported that the Veteran was discharged from service for unsuitability as a Private, E-1.  The examiner stated that the Veteran was described as having apathy, defective attitudes, and an inability to expend effort constructively.  The examiner indicated that further military counseling and rehabilitation were waived because the Veteran was considered a hazard to the military.  It was noted that the Veteran received a general discharge.  The examiner indicated that the Veteran received a number of disciplinary actions, including Article 15s.  The examiner stated that the Veteran was court-martialed in May 1972.  The examiner reported that the Veteran did receive grade reductions for his conduct during service.  The examiner indicated that a psychiatric examination was completed in March 1972 and that the Veteran was assessed as mentally responsible for his actions and capable to participate in the proceedings for the court martial.  It was noted that no other mental health examinations or treatment notes were documented.  The examiner stated that the Veteran was referred to a drug program since he was using drugs in the military.  The examiner indicated that counseling and rehabilitation were for improving the Veteran's behavior to meet standards for the military.  

In a July 2012 addendum to the November 2011 VA psychiatric examination report, the examiner noted that the Veteran's claims file was reviewed.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's in-service injury, event, or illness.  The examiner reported that the Veteran entered his military service without endorsing depression, alcohol abuse, or opiod abuse.  The examiner stated that the Veteran was identified as being unsuitable for military service with defective attitudes among other behavioral problems requiring disciplinary actions.  It was noted that the Veteran was considered a hazard to the military and that further counseling or rehabilitation were waived.  The examiner reported that the Veteran's psychiatric examination, at the time of his separation from service, noted that he was responsible for his actions.  The examiner indicated that the Veteran was found to be using drugs in the military and that a court martial proceeding was pending.  The examiner stated that no other examinations showed a diagnosis of depression and that the type of drugs used in the military were not identified.  

The examiner reported that that the Veteran admitted to alcohol abuse during his period of service.  The examiner stated that the Veteran admitted to behavioral problems during his military service, but that he did not admit to depression.  It was noted that the Veteran did not admit that he used drugs during service.  The examiner indicated that the Veteran claimed to have suffered from depression, as well as alcohol abuse and drug abuse problems, prior to entering his military service.  The examiner remarked that the conditions of alcohol and opiod abuse were not considered to have been aggravated by military service.  The examiner indicated that the Veteran had major behavioral problems, including continued drug use, which placed him in a position of danger, i.e., a hazard to the military service organization.  The examiner maintained that the Veteran's record did not show any diagnosis of depression pursuant to a psychiatric examination or to disciplinary actions.  The examiner commented that the Veteran's depression was considered post-military.  The examiner stated that the Veteran's behavioral problems, along with his continued drug use, and not his mental health problems, were what led to his early separation from service.  

The VA examiner did not specifically address the Veteran's reports that he suffered from psychiatric problems during and since his period of service.  The Veteran is competent to report psychiatric symptoms in service, continuous psychiatric symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, although the VA examiner commented that the Veteran's depression was considered post-military, she did not provide much in the way of a rationale for such opinion other than that the Veteran was not specifically diagnosed with a psychiatric disorder (i.e., major depression) during service.  The examiner further reported that the Veteran claimed to have suffered from depression prior to his entering his military service.  However, the examiner did not address whether any pre-service depression was aggravated during the Veteran's period of service.  

Additionally, the VA examiner did not address the Veteran's reports that he suffered a personal assault during service.  In a subsequently received August 2012 statement, the Veteran indicated that his psychiatric problems were caused by a series of events during his period of service.  He stated that he was detained in a stockade for one month during his period of service and that he was abused mentally and physically.  He also indicated that he did not have a troublesome lifestyle with alcohol, violence, and drugs.  He maintained that he was taking opiates prescribed by a physician for back pain.  The Veteran further indicated that he had suffered from a psychiatric disorder since his military service.  He also disputed that a court martial was pending when he was discharged from service.  

An October 2012 private psychiatric evaluation report from K. A. LaRusch, M.D., noted that some private and VA treatment records, as well as the August 2011 Board remand, were reviewed.  The Veteran reported that he saw a psychiatrist two or three times during his period of service for depression and anxiety.  He stated that he felt depressed and anxious because he was in a place where he didn't want to be and was dealing with people he did not want to deal with.  He reported that his company commander, a lieutenant, offered him a general discharge under honorable conditions.  The Veteran stated that he was naïve and should have asked for a medical discharge because his depression and anxiety were the main reasons for his desire to leave the military, his inability to serve effectively, and his need to be discharged.  

As to the Veteran's military service history, the Veteran reported that after completing eight weeks of basic training, he then spent six weeks getting advanced combat training, including hand to hand combat training, as well as training with mortal combat and explosives.  He stated that his unit was originally scheduled to go to Vietnam, but that it was ordered to Germany at the last minute.  He reported that he did not want to be there and that he was made fun of on many occasions.  The Veteran reported that he was under the command of a major who hated draftees and people from New York and that he had both issues.  He stated that the major gave him an Article 15, court-martialed him, and put him in a stockade.  He also related that the major gave him horrible jobs and harassed him continuously during his period of service.  The Veteran indicated that the harassments and unpleasant events, to include an assault in the stockade, caused him to have PTSD.  The Veteran specifically reported that he was assaulted by other inmates in the stockade and that he occasionally had flashbacks of such events.  

The diagnoses were PTSD; a bipolar disorder, with current episodes of depression with psychotic features; a panic disorder with agoraphobia; and alcohol abuse, current.  As to a conclusion, the examiner indicated that from interviews and various sources of information, it appeared that the Veteran's PTSD was service-connected.  The examiner commented that the Veteran's PTSD started during his period of active duty and was a direct result of his serving in the military.  The examiner stated that the Veteran's remaining diagnosed disorders seemed to have "piled on" to his PTSD.  

In light of the problems with the opinions provided by the examiner pursuant to the November 2011 VA psychiatric examination report, with the July 2012 addendum, as well as the subsequent contradictory psychiatric evaluation report from Dr. LaRusch, the Board finds that the Veteran must be afforded another examination as to his claim for service connection for a psychiatric disorder, to include PTSD.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Finally, in claims for PTSD based on personal or sexual assault, VA has a heightened duty to notify the Veteran.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(5).  Specifically, the special provisions set forth under the VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996) must be considered. 38 C.F.R. § 3.304(f)(5) (redesignated, as of July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010); Patton v. West, 12 Vet. App. 272 (1999) (special M21 manual evidentiary procedures apply in PTSD personal assault cases).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).

The RO has not specifically sent a duty to assist letter as to a claim for service connection for a psychiatric disorder, to include PTSD, related to a personal assault.  The Veteran has also essentially claimed that he was assaulted during his period of service.  As the matter is being remanded, the RO must send the Veteran an appropriate stressor development letter providing full notice with regard to development of his claim for service connection for a psychiatric disorder, to include PTSD, related to a personal assault.  
      
Accordingly, the issue is REMANDED for the following:  

1.  In accordance with the provisions of M21-1MR, IV.ii.1.D.17.g and III.iv.4.H.30.b, the RO must send the Veteran an appropriate stressor development letter.  The Veteran must also be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(5).  All specific examples of alternative sources of evidence listed in section 3.304(f)(5) must be included in the notification to the veteran.  The RO must also send the Veteran a new VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post Traumatic Stress Disorder Secondary to Personal Trauma, and request he complete it with as much specificity as possible.  The RO must inform the Veteran that if he fails to return any form that would provide details regarding the in-service stressor event or fails to provide information useful to verifying this event, VA will have no choice but to proceed to decide the case based on the evidence of record.  An appropriate period of time must be allowed for the Veteran to respond and/or submit additional evidence.  

2.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems, to include PTSD, since November 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining whether any currently diagnosed psychiatric disorder, to include PTSD, is etiologically related to the Veteran's period of service.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Prior to the examination, the RO must identify for the examiner any stressor or stressors that are established by the record.  

The examiner must opine as to whether the evidence indicates that the claimed in-service assault occurred.  

If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record (whether by the RO or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on any lay evidence indicating a change in the Veteran's behavior as compared to his personality prior to entering active duty.  

If the examination results in psychiatric diagnoses other than PTSD, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders, other than PTSD, are related to and/or had their onset during the Veteran's period of service.  Again, in offering these assessments, the examiner must acknowledge and comment on any lay evidence indicating a change in the Veteran's behavior as compared to his personality prior to entering active duty.  

The examiner must specifically acknowledge and discuss the Veteran's reports that he suffered psychiatric problems during his period of service and continuous psychiatric problems since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  The examiner must comment on the October 2012 psychiatric evaluation report from Dr. LaRusch.  

If the examiner finds that any diagnosed psychiatric disorders existed prior to the Veteran's period of service, the examiner must comment on whether any such pre-service conditions were permanently worsened by service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


